DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 9 February 2021.
Claims 1, 4, 6, 7, and 11-13 have been amended.
Claims 2-3, 5, 8-10 and 14-15 have been canceled.
Claims 16-28 are added as new.
Claims 1, 4, 6, 7, 11-13, and 16-28 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised, these objections are respectfully withdrawn.
Applicant’s amendments are sufficient to overcome the 101 rejection previously raised.  These rejections are respectfully withdrawn.  The ability to  authorize creation of a digital worker that then receives transferred credentials and is caused to perform a robotic process automation task integrates the abstract idea into a practical application by meaningfully limiting the implementation.
Applicant’s amendments have negated the 112 f interpretation.  The interpretation of the invocation of 112 f is respectfully withdrawn.
Applicant’s amendments have necessitated new grounds of objection, and 

Response to Arguments
Applicant’s arguments filed on 9 February 2021 have been fully considered but are not persuasive.
Applicant argues that the previously cited references fail to teach storing worker IDs or including IDs for both robots and employees.  Examiner respectfully disagrees.  The combination of references illustrates the ability to store data and allocate tasks to identified robotic and human resources.  Lexicography has not been invoked with regards to the IDs and therefore any methodology that distinguishes and stores data that distinguishes between human resources and robotic resources is functionally equivalent to the limitations set forth in the claims.
Applicant further argues that the previously cited references fail to teach transferring credentials between IDs.  Examiner respectfully disagrees and notes that this argument is moot in view of the new grounds of rejection necessitated by the amendments to the claims.  The claims previous stated that the credentials were merely replaced, which is functionally distinct when compared to transferring, since replacing does not designate where the change came from.  See new grounds of rejection set forth below.
Finally, applicant argues that the digital worker is not created by responsively authorizing the process.  This argument is moot based on the 112 rejection set forth below.  It is unclear what the creation is responsive to, the request, the authorization, an approval of a request for authorization, etc.  For 

Claim Objections
Claims 16 and 25 are objected to because of the following informalities:  typographical errors. The claims both contain “report-the” which is a typographical error.  If the - appears to either be an incorrect deletion of a space or added incorrectly Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the creation of the digital worker is “responsively authorize[d]”.  It is unclear what the authorized creation is in response to.  There 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11-13, and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2015/0012919) in view of Bataller et al. (US 2017/0001308) further in view of Gettings et al. (US 2015/0367513) further in view of Forschmiedt et al. (US 9,110,732).
As per Claim 1 Moss teaches:i8
A server comprising: 
a processor, and a non-transitory storage medium comprising instructions executable by the processor (Moss [0010-0026] describe a server or processor with executable instructions) to:
digital worker comprising an automated tool to perform the process automation task (Moss Figs. 1-5 illustrate and [0010-0012, 0046-0049, 0061] describe a computer configured to provide at least one virtual machine/virtual user which interacts with applications and/or documents to run at least one automated process); 
responsively authorize creation of the digital worker (Moss [0016-0025, 0033, 0054-0057, 0081-0086] describes updating credentials for a created virtual user in the resource pool or credential store when authorization or access is permitted)
upon authorization, create the digital worker; (Moss Figs. 1-5 illustrate and [0010-0012, 0016-0025, 0046-0049, 0061] describe a computer configured to provide at least one virtual machine/virtual user which interacts with applications and/or documents to run at least one automated process); and 
generate a worker ID for the created digital worker and store the worker ID (Moss [0016-0028, 0047, 0054-0057] describe configuring passwords, authorizations and credentials for the virtual machine/virtual users and storing 
updating the credentials of the worker ID within the storage (Moss Figs. 1-5 illustrate and [0024-0028, 0047, 0054-0057] describe computer elements for configuring passwords, authorizations and credentials for the virtual users which are stored in the credential store and can be periodically updated for all resources in the resource pool, as is described further in at least [0080-0086], the credentials include at least an identifier for a virtual user that enables access to applications and ensures security), 
cause the digital worker to perform the  process automation task using the credentials updated for the worker ID (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, 0081-0086] describe enabling virtual machines/ virtual users arranged in the resource pool to perform automated tasks when authorized). 
Moss does not explicitly recite receiving a request from which a digital worker is created, a human employee identifier stored in an employee directory where access credentials are stored, responsively authorizing creation of a digital worker using an HR process, transferring credentials from an employee ID to the worker ID in the employee directory, or that the process automation task is a robotic process automation task.  
However, Bataller teaches a robotic process automation system for automating manual tasks (Abstract).  Bataller further teaches:
receive a request to replace a human employee with a digital worker to perform a robotic process automation task in an organization (Bataller Fig. 3, [0005] and , 
upon authorization, create the digital worker (Bataller Fig. 3, [0005] and at least [0054-0061] describe how activity information and a process definition are generated for use in causing a robot to automatically perform a process that was identified as a manual task that should be automated, e.g. upon receiving and processing a request); 
cause the digital worker to perform the robotic process automation task using the credentials updated for the worker ID (Bataller Abstract, Fig. 3 item 350 illustrates generating a process definition for use in causing a robot to automatically perform the process as is described in at least [0059-0060]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to create digital workers to perform process automation tasks to include the techniques for receiving requests to create digital workers to perform robotic process automation tasks because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did independently.  By requesting and in response creating robotic process automation tasks, the combination can free up employees, provide consistency for process execution and speed up processes through automation when desired.

However, Gettings teaches a system including robots that can collect and process data using both robotic and human resources.  Gettings further teaches:
the human employee having an employee identifier (ID) stored within an employee directory of the organization that stores regular and contract employee IDs for regular and contract human employees, the employee ID having credentials that permit the human employee to perform the process automation task (Gettings in at least the abstract and [0004, 0024-0028, 0062-0067] describes maintaining data for both human employees and robotic resources in a database, the types of resources are distinguishable within a resource and task management system, e.g. human and robot identifiers are stored and used as is illustrated in at least Fig. 2A, to optimize the utilization of all resources, each element of the system, whether human or robot has associated functionalities or capabilities that permit it to perform certain tasks);
responsively authorize creation of the digital worker using a human resources (HR) process by which the regular and contract human employees are recruited and staffed within the organization (Gettings [0024 describes the system for managing and deploying resources including humans and robots as a service platform to provide services and tasks for an organization and/or facility or campus, [0027-0031 and 0037-0039] further describes people management, ;
store the worker ID within the employee directory  (Gettings in at least the abstract and [0004, 0024-0028, 0062-0067] describes maintaining data for both human employees and robotic resources in databases, the robots and human resources distinguishable within a resource and task management system to optimize the utilization of all resources, each element of the system, whether human or robot has associated functionalities or capabilities that permit it to perform certain tasks as is illustrated in at least Fig. 2A);
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to authorize creation of digital or virtual users/workers to include techniques for incorporating and HR unit that also managing human and robotic employees because each of the elements were known, but not explicitly recited as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing an HR management unit and process to authorize creation of an automated robotic process/task/worker while managing both types of workers, the combination evaluates all types of resources available and then optimize the resource utilization while freeing up employees, providing consistency for process execution and speeding up processes through the use of automation when desired.

transfer the credentials of the employee ID to the worker ID within the employee directory (Forschmiedt Figs. 7 and 8 illustrate and are described in at least Col. 4: 32-Col. 5: 57, Col. 10: 64-Col. 11: 4 illustrate and describe the ability to transfer credentials from one user to another within a virtual machine, thus replacing the administrator with the proxy on the virtual machine)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to update credentials where tasks are allocated to both robotic and human resources to include the techniques for transferring specific credentials associated with the task performance because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By transfer the credentials between stored employee records, the combination enables access to determined specific users, whether robotic or human, which will optimize overall task performance by allowing only the designated resource to perform the task.
As per Claim 4 
wherein the digital worker is to perform the process automation task based on pre-defined rule-based process automation processes (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, 0081-0086] describe enabling a virtual user to perform automated tasks based on rules and updated credentials for a resource pool).
Moss does not explicitly recite that the automated process is automated through robotic process automation.  
However, Bataller teaches a robotic process automation system for automating manual tasks (Abstract).  Bataller further teaches:
robotic process automation tasks or processes (Bataller Fig. 3, [0005] and at least [0054-0061] describe identifying a process that is performed manually that is to be automated for performance by a robot that is configured to physically interact with a computer or computer program, e.g. a request to create a digital worker to perform an RPA task) 
Bataller is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 the limitations are substantially similar to those set forth in Claim 1 and rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Moss further teaches:
the digital worker performs the automated task based on pre-defined rule-based processes (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, .
Moss does not explicitly recite that the automated process is automated through robotic process automation.  
However, Bataller teaches a robotic process automation system for automating manual tasks (Abstract).  Bataller further teaches:
robotic process automation tasks or processes (Bataller Fig. 3, [0005] and at least [0054-0061] describe identifying a process that is performed manually that is to be automated for performance by a robot that is configured to physically interact with a computer or computer program, e.g. a request to create a digital worker to perform an RPA task) 
Bataller is combined based on the reasons and rationale set forth in the rejection of Claim 6 above.
As per Claim 11 Moss further teaches:
validating, by the processor, a report processed by the digital worker, the report comprising transactional information associated with execution of the automated task, reporting, by the processor, the generated report (Moss [0058-0064] describe holding a repository of processes and objects related to the automated process, credentials, audit information, process logs and workflow configurations and recording the results for analysis, e.g. validating a report of transactional info associated with execution of an automated task upon performing the task, to improve the speed at which processes are carried out and also to improve the processes themselves).  
 reporting, by the processor, the generated report to an operations manager associated with the digital worker.
Gettings is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 12 Moss further teaches:
wherein the updated credentials of the worker ID comprise access levels needed to perform the automated task (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, 0081-0086] describe enabling virtual users arranged in the resource pool to perform automated tasks when authorized based on credential, access, authorization and authentication information associated with the tasks, applications and users).  
Moss does not explicitly recite that the credentials are transferred.  However, Forschmiedt teaches the ability to transfer credentials from a human employee to a virtual or digital employee or user as is described in at least Claim 1.  Forschmiedt is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 13 the limitations are substantially similar to those set forth in claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claim 1 above.  With regards to the CRM, Bataller teaches in at least the abstract a computer storage medium including encoded programs for 
As per Claim 16-17 the limitations are substantially similar to those set forth in claims 11-12 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 11-12 above.
As per Claim 18 Moss further teaches:
wherein the digital worker does not require any human employee ID to perform the process automation task (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, 0081-0086] describe enabling virtual machines/ virtual users with associated identifiers, arranged in the resource pool to perform automated tasks when authorized, e.g. without the requirement of human employee IDs)
Moss does not explicitly recite that the automated process is automated through robotic process automation.  
However, Bataller teaches a robotic process automation system for automating manual tasks (Abstract).  Bataller further teaches:
robotic process automation tasks or processes (Bataller Fig. 3, [0005] and at least [0054-0061] describe identifying a process that is performed manually that is to be automated for performance by a robot that is configured to physically interact with a computer or computer program, e.g. a request to create a digital worker to perform an RPA task) 
Bataller is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 19
wherein the digital worker is not associated with any human employee (Moss [0010-0012, 0020-0028, 0046-0048, 0054-0057, 0081-0086] describe enabling virtual machines/ virtual users with associated identifiers, arranged in the resource pool to perform automated tasks when authorized, e.g. without the requirement of human employees).
As per Claim 20 Moss Figs. 1-5 illustrate and [0010-0012, 0016-0025, 0046-0049, 0061] describe a computer configured to provide at least one virtual machine/virtual user which interacts with applications and/or documents to run at least one automated process, i.e. creating a digital worker.  Bataller further teaches the ability to create a digital worker or robotic process automation.  
Neither explicitly recite that this is done through an HR process. However, Gettings further teaches:
wherein the digital worker is created through the HR process (Gettings [0024 describes the system for managing and deploying resources including humans and robots as a service platform to provide services and tasks for an organization and/or facility or campus, [0027-0031 and 0037-0039] further describes people management, e.g. using HR processes to create resource/task records, resource management including both human and robotic resources e.g. a process by which human employees are staffed and recruited).
Gettings is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 21-23 the limitations are substantially similar to those set forth in 
As per Claim 24-28 the limitations are substantially similar to those set forth in Claims 4, 11-12, 17-19 and 1 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 4, 11-12, 17-19 and 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623